DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d). The   certified copy has been filed on 11/11/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 09/30/2020 and 08/02/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 09/30/2020 are acceptable for examination purposes,
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from claim 2 where  “position not immediately above the battery pack” and how far said immediate position located.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/062,723. Although the conflicting claims are not identical, they are not patentably distinct from each other in that the abovementioned claims of the copending application contain all the limitations of above-mentioned claims of the instant application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  1,2, and   5-7 rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0075686 to Togashi (Togashi).
Regarding claims 1 and 2, Togashi discloses a vehicle (Abstract)  comprising: a battery pack including a secondary battery (para 25, Fig. 2, 40), a first battery sensor configured to detect a state of the secondary battery 43, Fig. 2, para 40) and a first electronic control device (3, Fig. 2); a second electronic control device including a storage device (5 and 6 Fig. 2) that stores prescribed information acquired from the battery pack (para 40); and a third electronic control device provided separately from the battery pack and the second electronic control device, and configured to control any one of battery power and battery current of the secondary battery as a control target ( para 55); wherein and the second electronic control device is configured to relay communication between the first electronic control device and the third electronic control device (Fig. 2).
Togashi does not expressly disclose wherein the second electronic control device is installed at a position outside the battery pack. However, changing the location of the second  electronic control device from the location shown by the prior art to an  outside location of  the battery pack, doesn't show any criticality, is only considered to be an obvious modification of the Togashi (re claim 2) device that a person having ordinary skill in the art before the effective filing date of the claimed invention would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified. See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 5, Togashi discloses wherein the second electronic control device is configured to store, in the storage device, history information on information exchanged between the first electronic control device and the third electronic control device (para 54)
Regarding claim 6, Togashi discloses wherein the second electronic control device is configured to store, in the storage device, the history information in a latest predetermined period (para 54).
Regarding claim 7, Togashi discloses wherein: the first electronic control device is configured to calculate a first limit value for the other one of the battery power and the battery current, using a detection value of the first battery sensor ( para 43; the parameters of which are the battery temperature and the SOC ... the SOC estimated by the calculation unit 8); the second electronic control device is configured to convert the first limit value calculated by the first electronic control device into a second limit value corresponding to the control target (para 55); and the third electronic control device is configured to control the control target, using the second limit value (para 55, the vehicle ECU is constrained by the short-term output upper limit Pp and the long-term output upper limit Pn when using the rechargeable battery 40). 
Togashi does not expressly discloses wherein the first control unit has a calculation unit, however, changing the location shown in the prior art to a location in the first electronic control device, doesn't show any criticality, is only considered to be an obvious modification of the Togashi device that a person having ordinary skill in the art before the effective filing date of the claimed invention would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified. See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP. 2144.04 VI.
 Alternatively, since battery unit ECU which includes the first and second control device units controlled by programmable device (para 119) as well as the third  control unit (para 94), said programmable devices being   fully capable of being programmed as needed, first second, the second EUs in they turn ,are  fully capable of performing the claimed functions.
Moreover, the phrase, "the controller is configured to" is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn to vehicle i.e.  product, the language "the first or second or third control units  is configured to “to calculate a first limit value for the other one of the battery power and the battery current, using a detection value of the first battery sensor” , “to convert the first limit value calculated by the first electronic control device into a second limit value corresponding to the control target” and “ to control the control target, using the second limit value”   is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. 
Togashi. teaches a vehicle , which are the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or  functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 3  is  rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0075686 to Togashi in view of US 2010/0087976 to Aridome (Aridome).
Regarding claim 3, Togashi discloses the invention as discussed above  as applied to claim 1 and incorporated therein. Togashi does not expressly disclose wherein the battery pack is installed outside a cabin of the vehicle.
Aridome teaches  a  hybrid vehicle (Abstract)  comprising  a battery pack disposed outside of cabin under floor of luggage area (para 4, para 50). Therefore, such structural design is well known in the art. it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to dispose battery pack outside of the cabin as  taught by Aridome, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as saving cabin space and improving safety of passengers.. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Togashi does not expressly disclose wherein the second electronic control device is installed inside the cabin of the vehicle. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the second control device inside a cabin, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Claim 4  is  rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0075686 to Togashi as evidenced by  US 20180110146 to Coles  (Coles).
Regarding claim 4, Togashi discloses the invention as discussed above  as applied to claim 1 and incorporated therein. Togashi does not expressly disclose wherein is installed in a state of being covered with a thermal insulation material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed  to cover ECU with  thermal insulation material   since  protection of ECU from overheating is known in the art (See Coles, para 40)  MPEP 2144.03 (A-E)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727